DETAILED ACTION

Response to Amendment
The amendment to the Abstract filed on November 24, 2021 is considered and entered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10 are allowed.
The present invention is directed to an apparatus equipped with a display device with a user interface as a communication platform and a non-transitory computer-readable medium, a processor configured to receive athletic activity notifications of a cumulative number of responses and populate the user interface with the athletic activity notifications received by the communication platform, and display, on the user interface, icons  representing each of the users that submitted positive responses. The claimed invention (claim 1 as representative one of the independent claims) recites:
An apparatus comprising: 
a processor; 
a communication platform comprising a user interface; 
a non-transitory computer-readable medium comprising computer-executable instructions that when executed by the processor cause the processor to at least: 

populate the user interface with the athletic activity notifications received by the communication platform in chronological order, with a most recently-received athletic activity notification positioned at the first end, 
determine by the communication platform the cumulative number of positive responses for the most recently-received athletic activity notification meets the threshold amount of attendees, and in response, change the most recently-received athletic activity notification from a first display state to a second display state confirming the future scheduled athletic activity is proceeding as planned; 
display, on the first user interface, icons representing each of the users that submitted positive responses; and, 
receive a first user input, and in response, display a message interface.  

The claimed material as disclosed is detailed and specific. The prior art teach a display device display a notification of athletic events in a chronological order and 
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 1-10 are allowable over the prior arts of record.

Claims 11-20 are allowed.
The present invention is directed to a computer-readable storage medium storing computer-readable instructions that, when executed by a processor to receive athletic activity notifications of a cumulative number of responses on a display device with a user interface and populate the user interface with the athletic activity notifications received by the communication platform, and display, on the user interface, icons  representing each of the users that submitted positive responses. The claimed invention (claim 11 as representative one of the independent claims) recites:

transmit from a communication platform an electronic invitation to a plurality of users, the invitation comprising an invite to participate in a future scheduled athletic activity within a detected, predefined distance of locations of the plurality of users and identifying a predetermined threshold amount of required acceptances for the scheduled athletic activity; 
generate, in response, a user interface, having a first end and a second end, configured to be both viewable and interacted with by each of the plurality of users, 
receive responses by the communication platform from at least a portion of the plurality of users, wherein the responses include an acceptance and a preferred position from at least a first user and a second user of the plurality of users in chronological order, 
populate the user interface with acceptances received from the at least first and second users in chronological order, with a most recently-received acceptance positioned at the first end;
confirm by the communication platform the number of acceptances received from the at least first and second users meets the predetermined threshold amount, and in response; 
change the most recently-received athletic activity notification from a first display state to a second display state confirming the future scheduled athletic activity is proceeding as planned; 

receive a first user input through the user interface, in a direction along the first axis in a direction towards the second end causing the user interface to display a message input interface.

The claimed material as disclosed is detailed and specific. The prior art teach a display device display a notification of athletic events in a chronological order and display icons of the athletic users  as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 1-3, 15-19. 34-36 and Figure 1-9. Applicant has argued these limitations in the telephone interview on August 17, 2021 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 11-20 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moll-Carrillo et al (US 2009/0262088 A1) teach systems and techniques for the collection and display of athletic information. Athletic data relating to a single person or group of people is collected at a central location, and subsequently displayed at a desired remote location or on a mobile device so that the person or people can review and critique their performance. In addition, athletic data for multiple persons can be collected at a central location, and subsequently displayed to a user at a desired remote location or on a mobile device, so that the user can compare his or her athletic activities to others.
Quatrochi et al (US 2009/0233771 A1) teach systems and techniques for the collection and display of athletic information. Athletic data relating to a single person or group of people is collected at a central location, and subsequently displayed at a desired remote location so that the person or people can review and critique their performance. In addition, athletic data for multiple persons can be collected at a central location, and subsequently displayed to a user at a desired remote location, so that the user can compare his or her athletic activities to others.

Bostrom et al (US 2011/0047492 A1) teach an apparatus, comprising a processor configured to determine whether one or more contacts are identified as a favorite contact. Further, the apparatus comprises a user interface configured to display the identified favorite contacts in one or more contact widgets based at least in part on the determination.
Brown (US 2014/0025654 A1) teaches system and method for event-based updating of user profiles UP of users U in a social network and formation of new communities based on a resonance condition. A database of user profiles UP with profile domains D based on self-reports as well as observed network behaviors is deployed. The user profiles UP of users U in groups G attending an event are re-compiled by an event-based updating module based on event responses ER. Further, the event-based updating module identifies a profile change .DELTA.P* in at least one 
Davisson et al (US 2015/0382076 A1) teach a computer-implemented data acquisition method includes obtaining motion data telemetrically from a wireless transmitter mounted on or inside a sporting device that is handled by athletes in an athletic event, and presenting the data to viewers of the sporting event. The data includes motion data that is captured while the sporting device is being used in the athletic event and represents motion of the sporting device captured by one or more motion sensors connected to the wireless transmitter.
Feldstein et al (US 2014/0337763 A1) teaches a system, method and interface for presenting event coverage using plural concurrent interface portions is provided including concurrent interface portions, each interface portion including different classes of event information.
Burroughs et al (US 2013/0002533 A1) teach systems, methods, apparatuses, and computer readable media relating to user interface, that may for example, receive and/or process physical activity data and allow interaction with the received information in novel implementations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIN LI/
Primary Examiner, Art Unit 2693